Citation Nr: 1804519	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.  His awards and decorations include the Combat Infantryman Badge.  The Veteran died in December 2006.  The appellant in this case is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, the claims file was transferred to the RO in Winston-Salem, North Carolina.

In June 2017, the appellant testified at a video conference hearing before the undersigned.

Before reaching the merits of the claim, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.


FINDINGS OF FACT

1.  In a July 2007 VA rating decision, the claim for entitlement to service connection for the cause of the Veteran's death was denied; the appellant was notified of this action and of her appellate rights and filed a timely Notice of Disagreement in July 2008; the RO issued a Statement of the Case in April 2009; and the appellant did not file a timely substantive appeal.

2.  The evidence received since the July 2007 VA rating decision regarding service connection for the cause of the Veteran's death is not cumulative or redundant and raises the possibility of substantiating the claim.

3.  The Veteran died in December 2006, and at the time of his death service connection was established for diabetes mellitus, type II, diabetic retinopathy, nephropathy, and posttraumatic stress disorder (PTSD).

4.  The immediate cause of death was metastatic adenocarcinoma.

5.  The Veteran's service-connected diabetes mellitus, type II, was a contributory cause of his death.


CONCLUSIONS OF LAW

1.  The July 2007 VA rating decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017).

2.  New and material evidence was received since the July 2007 VA rating decision to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C. §§ 1110, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2017).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In the July 2007 VA rating decision, service connection for the cause of the Veteran's death was denied because the evidence of record did not show his death, recorded as metastatic adenocarcinoma, was related to his military service or diagnosed to a compensable degree within one year of separation from service.  The appellant was notified of this action and of her appellate rights and filed a timely Notice of Disagreement in July 2008.  The RO issued a SOC in April 2009, but the appellant did not file a timely substantive appeal or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, (2011); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the July 2007 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the July 2007 VA rating decision includes a March 2013 Notice of Disagreement in which the appellant's representative asserts consideration of whether the Veteran's nonservice-connected hypertension and nonservice-connected stroke were caused by or aggravated by his service-connected diabetes mellitus, type II.  At the June 2017 Board hearing, the appellant's representative also asserts consideration of whether the Veteran's nonservice-connected stroke was caused by or aggravated by his service-connected diabetes and/or nonservice-connected hypertension.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C. § 7104(b) (2012)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Board finds that these assertions are new and material to the element of establishing a nexus, which was not established at the time of the July 2007 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 1310, 5108; 38 C.F.R. §§ 3.156(a), 3.303, 3.310.

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

As noted above, the appellant contends that the cause of the Veteran's death is due to his nonservice-connected hypertension, nonservice-connected stroke, and/or service-connected diabetes mellitus, type II.

Prior to the Veteran's death, in an October 2006 VA rating decision, the issue of entitlement to service connection for metastatic adenocarcinoma was denied on a direct basis and the issue of entitlement to service connection for residuals of cerebrovascular accident as secondary to service-connected diabetes mellitus, type II, was denied a secondary basis for causation.

The Veteran's death certificate shows that he died in December 2006, and the immediate cause of death was listed as metastatic adenocarcinoma.

At the time of his death, service connection was established for diabetes mellitus, type II, diabetic retinopathy, nephropathy, and PTSD.

Following an October 2006 VA examination for diabetes mellitus, the VA examiner acknowledged that "diabetes does aggravate stroke and cardiovascular problems."

In a February 2007 private treatment statement, Dr. R. B. noted the Veteran had a stroke in May 2006, history of diabetes and hypertension, and initially met the Veteran at a consultation in June 2006.  At that time, the Veteran sought treatment for chest pain and was diagnosed with pericardial effusion and mediastinal adenopathy, later biopsied as metastatic adenocarcinoma.  After extensive workup on several occasions to assess a primary site, none was found which was "not unusual [because] about 10 percent of all metastatic adenocarcinoma are deemed to be of unknown primary."  Dr. R. B. concluded that "[the Veteran]'s stroke just prior to his cancer diagnosis, and his longstanding history of diabetes were contributing factors to his death."

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran's service-connected diabetes mellitus, type II, was a contributory cause of his death.  There is no affirmative evidence to the contrary that the service-connected diabetes mellitus, type II, did not contribute substantially or materially, combined to cause death, or aided or lent assistance to the production of death.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C. §§ 1310, 5107; 38 C.F.R. §§ 3.102, 3.312(c). 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


